DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method for depositing a layer on a substrate, classified in C23C16/45525.
II. Claims 13-19, drawn to system, classified in H01J 37/32449. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used for process such as pretreating a substrate or etching a substrate. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Cynthia Pillote, Applicant’s representative, on September 19, 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and 7, the limitation “similarity score” render the claims indefinite as it is unclear how close the scores are to be considered as similar, or do they have to be exactly same. For purpose of examination, the same or variation between the two scores are considered to read on the claims. However, Applicant should clarity what is intended, without adding new matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US20190085448) in view of Turner (US 5576629).
Regarding claim 1, Phillips teaches a method of depositing materials on a substrate by atomic layer deposition (abstract). Phillips teaches providing a system comprising a chamber body 602  (reaction chamber) (paragraph 0068 figure 6), comprising a pedestal 608 (substrate support) and a showerhead 606 (upper electrode) (paragraph 0073, figure 6), wherein the shower head 606 and the pedestal 608 electrically communicated with RF power supply 614 for powering a plasma (paragraph 0079, figure 6), thus, the showerhead 606 and the pedestal 608 read on the limitation of upper electrode and lower electrode, respectively.  Phillips teaches a RF power supply 614 is used to generate radio frequency waveform (paragraph 0079).  Phillips teaches to position the substrate on the substrate support 608 (pargraph 0073). Phillips teaches the deposition process comprising providing one or more gaseous precursors to the reaction chamber (paragraphs 0069-0072 and 0034-0037, see figure 6).  Phillips teaches to generate plasma by RF power supply (means of RF frequency waveform) (paragraphs 0079). Phillips teaches to monitor the plasma characteristic (paragraph 0080). 
Phillips does not explicitly teach the deposition process is ended when the monitored plasma characteristic matches a pre-determined criterion. However, Turner teaches a method of RF plasma monitoring and controlling (abstract) for plasma process involving deposition and etching (column 1 lines 5-15 and lines 55-60). Turner teaches to control the fabrication of an electronic device (deposition process) by generating a process halt or go-no-go signal (end deposition process) according to predetermined parameters (pre-determined criterion) of the plasma process environment in the fabrication reactor being detected (monitored plasma characteristic) (column 3 lines 40-62). Thus, Turner teaches the deposition process is ended when the monitored plasma characteristic matches a pre-determined criterion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor and control the RF plasma deposition process by ending the process when monitored plasma characteristic matches a pre-determined criterion as suggested by Turner in the method of Phillips because Turner teaches such monitoring and controlling can precisely measure the RF power that the electronic device receives for quality deposition (column 1 lines 15-40, column 2 lines 50-60). 
	Regarding claim 2, Turner teaches the RF power waveform is monitored (column 7 line 55 to column 8 line 10) by spectral analysis technique for harmonic analysis to determine the go-no-go or halt signal for the deposition process (column 7 lines 1-5 and column 8 lines 30-40), wherein RF power waveform comprise a clean sine-wave signal of RF frequency (column 7 lines 40-45), thus indicating it is spectral distribution (column 7 lines 10-25), thus the pre-determined criterion also comprises a spectral distribution of radio frequency power waveform. 
	Regarding claim 3, Turner teaches RF power waveform comprise a clean sine-wave signal of RF frequency (column 7 lines 40-45), thus, indicating it comprises a fundamental frequency amplitude and the nth overtone having an nth overtone amplitude. Tuner teaches the RF harmonic analysis including the spectral analysis determines the existence of go-no-go situation that may indicate an out-of-control process (column 7 lines 1-10, column 8 lines 30-40), but does not explicitly teaches the deposition process is ended when a ratio of the nth overtone amplitude and the fundamental frequency amplitude exceeds a pre-determined value. However, it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MEPE 2143 E.). In this case, it would be obvious that to deposition process with a matching ratio of nth overtone amplitude and the fundamental frequency amplitude with the pre-determined value to indicate the deposition process is working in desirable condition. In addition, there are only three solutions, ratio of nth overtone amplitude and the fundamental frequency lower, exceed or the same with the pre-determined value. Thus, it would have been obvious to one of ordinary skill in the art to choose the ratio of nth overtone amplitude and the fundamental frequency amplitude exceed the pre-determined value, with a reasonable expectation of success.  
Regarding claim 4, Turner teaches RF power waveform comprise a clean sine-wave signal of RF frequency (column 7 lines 40-45), thus, indicating it comprises a fundamental frequency amplitude and the nth overtone having an nth overtone amplitude. Tuner teaches the RF harmonic analysis including the spectral analysis determines the existence of go-no-go situation that may indicate an out-of-control process (column 7 lines 1-10, column 8 lines 30-40), but does not explicitly teaches the deposition process is ended when a ratio of the fundamental frequency amplitude and the nth overtone amplitude exceeds a pre-determined value. However, it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MEPE 2143 E.). In this case, it would be obvious that to deposition process with a matching ratio of the fundamental frequency and the nth overtone with the pre-determined value to indicate the deposition process is working in desirable condition. In addition, there are only three solutions, ratio of fundamental amplitude and nth overtone amplitude frequency lower, exceed or the same with the pre-determined value. Thus, it would have been obvious to one of ordinary skill in the art to choose the ratio of fundamental frequency amplitude and the nth overtone amplitude exceed the pre-determined value, with a reasonable expectation of success.  
Regarding claim 5, Turner teaches to monitor plasma spectral distributing of the radio frequency power waveform to determined the go-no-go or halt signal (column 7 lines 1-10), thus, indicating the pre-determined criterion comprises a similarity score between the monitored spectral distribution and the pre-determined one. 
Regarding claim 6, Turner teaches matching impedance to an impedance matching block 14, wherein the impedance matching block is arranged for matching an impedance of the radio frequency power source to a load (column 8 lines 48-65, figure 5, column 9 lines 19-50).
Regarding claim 7, Turner teaches the matching impedance is frequency dependent (column 8 lines 48-65, figure 5, column 9 lines 19-50), thus, indicating the pre-determined criterion comprises a similarity score between the matching impedance and a pre-determined frequency dependent reference impedance. 
Regarding claim 8, Philips teaches the gaseous precursor is continuously provided while the plasma is continuously provided for one cycle of ALD (paragraphs 0037-0037, see figure 2). Depending on the desired thickness of the layer, or the plasma condition according to Tuners, the ALD can be stopped in one cycle. 
Regarding claim 9, Phillips teaches the deposition process is cyclical deposition process comprising a plurality of alternating cycles, the cycles each comprising two or more steps (paragraphs 0033-0038).
Regarding claim 10, Phillips teaches he cycles comprising a step of contacting the substrate with a first precursor, and step of contacting the substrate with a second precursor (paragraphs 0034-0037).
Regarding claim 11, Phillips teaches the step of contacting the substrate with the first precursor and the step of contacting the substrate with the second precursor are separated by an intra-cycle purge (paragraphs 0034-0037).
Regarding claim 12, Phillips teaches the subsequent cycles are separated by an inter-cycle purge (paragraphs 0033-0037). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/           Examiner, Art Unit 1717